*142OPINION OF
THE COURT.
The declaration states, the New York and Erie Railroad, doing business and resident in the state of New York, plaintiffs, complain, &c. The defendants demurred on the ground that there was no sufficient allegation of citizenship, to give jurisdiction to the court. Where a corporation of another state sues in this court, an allegation of citizenship is not now necessary, as was formerly required. The state where the corporation is located and in which its corporate functions are exercised, if alleged, is sufficient to give jurisdiction. The demurrer is overruled.